79 So.3d 188 (2012)
Fire WILSON a/k/a Brenda Wilson, Petitioner,
v.
LOREY KATZ TRUST, Respondent.
No. 3D11-310.
District Court of Appeal of Florida, Third District.
February 8, 2012.
Fire Wilson a/k/a Brenda Wilson, in proper person.
Suarez and Taylor and Rodolfo Suarez, Jr., Delray Beach, for respondent.
Before RAMIREZ, SALTER, and EMAS JJ.
PER CURIAM.
Fire Wilson a/k/a Brenda Wilson filed a notice of appeal from a trial court order dated February 9, 2011, which precluded her from filing any further pleadings or other documents in this case unless signed by an attorney licensed to practice law in Florida. We treat the appeal as a petition for a writ of certiorari. See Favreau v. Favreau, 940 So.2d 1188 (Fla. 5th DCA 2006).
This Court only has jurisdiction to consider the February 9, 2011, order because no appeal was filed from any other final court orders. See Fla. R.App. P. 9.110(b); Mekertin v. Winn Dixie Stores, Inc., 869 So.2d 1286 (Fla. 4th DCA 2004). Finding no clear departure from the essential requirements of law resulting in irreparable harm, we deny the petition for writ of certiorari.
Petition denied.